TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00436-CV



   North Forest Independent School District; Dr. Linda Robinson, Individually and as a
     Member of the North Forest Independent School District Board of Trustees and
            Dr. Silvia Brooks Williams, Individually and as a Member of the
         North Forest Independent School District Board of Trustees, Appellants

                                                v.

 Michael L. Williams, State Commissioner of Education; and Lizette Gonzales Reynolds,
      Chief Deputy Administrator and Deligee of Defendant Michael L. Williams,
                      State Commissioner of Education, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-GN-13-001789, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                          ORDER

PER CURIAM

              We deny appellants’ “Renewed Emergency Request for Writ of Injunction to

Preserve Court’s Jurisdiction Over Pending Appeal.”

              It is ordered on June 27, 2013.




Before Justices Puryear, Pemberton, and Rose